IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ESTATE OF JAMES G.                      : No. 195 WAL 2021
KLINGENSMITH, DECEASED                         :
                                               :
                                               : Petition for Allowance of Appeal
PETITION OF: JOSEPH G.                         : from the Order of the Superior Court
KLINGENSMITH AND JOHN A.                       :
KLINGENSMITH                                   :


                                       ORDER



PER CURIAM

     AND NOW, this 17th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.